Citation Nr: 1141400	
Decision Date: 11/08/11    Archive Date: 11/21/11	

DOCKET NO.  07-33 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE
 
Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for malformations of the toes.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from November 1965 to May 1969.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
In a rating decision of August 1976, the RO denied entitlement to service connection for congenital malformations of the toes.  The Veteran voiced no disagreement with that denial of benefits, which has now become final.  Since the time of the August 1976 rating decision, the RO has determined that the Veteran has submitted evidence sufficient to reopen his previously-denied claim, but continued the denial.  The current appeal ensued.
 
Upon review of the Veteran's October 2007 Substantive Appeal, it is clear that he has chosen not to perfect his appeal regarding the claim of entitlement to an increased evaluation for Reiter's syndrome.  Accordingly, the sole issue remaining for appellate review is that listed on the title page of this decision.
 
The merits of the claim of entitlement to service connection for malformation of the toes on a de novo basis is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  

 
FINDINGS OF FACT
 
1.  In a rating decision of August 1976, from which the Veteran took no appeal VA denied entitlement to service connection for malformations of the toes.
 
2.  Evidence submitted since the time of the August 1976 decision denying entitlement to service connection for malformations of the toes, when considered with the previous evidence of record, is neither cumulative nor redundant, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.
 
 
CONCLUSIONS OF LAW
 
1.  The August 1976 rating decision denying entitlement to service connection for malformations of the toes is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).
 
2.  Evidence received since the August 1976 rating decision denying entitlement to service connection for malformations of the toes is both new and material, and sufficient to reopen the claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In light of the decision to reopen the claim and thereafter order further development, there is no need at this time to address whether VA complied with the relevant requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

Service Connection
 
In reaching the following determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes:  his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran seeks entitlement to service connection for malformations of the toes.  In that regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service, or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a rating decision that decision, absent a timely perfected appeal is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only where new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
Evidence is considered to be "new" if it was not previously submitted to agency decision makers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
In Boggs v. Peake, 510 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently because they rest on different factual bases.  
 
At the time of the August 1976 decision VA denied entitlement to service connection for malformations of the toes.  The Veteran's current claim and accompanying evidence essentially reflects that very same disability.  Inasmuch as the Veteran's claim is based on the very same disability as his previous claim, it must be considered on a "new and material" basis.
 
In that regard, at the time of the previous August 1976 decision, it was noted that at a July 1976 VA examination the Veteran exhibited a congenital malformation of the 2nd, 3rd, and 4th toes of his left foot, as well as hallux valgus of the right and left toes.  The rating decision held that such pathology constituted a constitutional and/or developmental abnormality, and, accordingly, was not a disability under the law.  The Veteran did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.
 
Evidence submitted since the August 1976 rating decision, consisting, for the most part, of VA treatment records and examination reports, is both "new" and "material" as to the issue of service connection for malformations of the toes.  More specifically, since the August 1976 rating decision, a VA physician, during the course of a VA examination in August 2006, indicated that the Veteran's hallux-valgus and hammertoes of both feet were not, in fact, "congenital or developmental" disabilities.  Such an opinion, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.
 
 
ORDER
 
New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for malformations of the toes is reopened.
 
 
REMAND
 
Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for malformations of the toes, the Board must now turn to a de novo review of all pertinent evidence of record.
 
As noted the July 1976 VA medical examination found that the Veteran exhibited congenital malformations of the 2nd, 3rd, and 4th toes of his left foot, with overlapping and 35 degrees of hallux valgus of the left toe, and 15 degrees of hallux valgus of the right toe.  Significantly, at the time of that examination, it was noted that the Veteran's mother also exhibited congenital malformations of the 2nd, 3rd, and 4th toes of her left foot.  In June 2006, the Veteran underwent a bunionectomy with second metatarsophalangeal/interphalangeal joint arthroplasties of his left foot.
 
Notwithstanding the aforementioned, and as noted above, in August 2006 a VA examiner indicated that the Veteran's foot disabilities were not, in fact, congenital and/or developmental.  Such a finding raises some question regarding the exact nature and etiology of the Veteran's bilateral toe disabilities, to wit, whether such disabilities are, in fact, congenital and/or developmental as opposed to "acquired."  Moreover, during the course of a February 2011 Informal Hearing presentation the representative, for the first time, raised the issue of whether the Veteran's malformations of the bilateral toes had in some way been aggravated by his service-connected Reiter's syndrome.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.
 
Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following action:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2008, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  Duplicate records should not be added.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.
 
2.  Thereafter, the Veteran should be afforded a VA podiatric examination in order to more accurately determine the exact nature and etiology of his current malformations of the bilateral toes.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is further to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.
 
Following the examination the podiatrist must opine whether the Veteran's malformations of the toes represent a congenital and/or developmental, as opposed to an acquired, disability.  If any toe disorder is congenital, the podiatrist must address whether it is caused or aggravated by Reiter's syndrome.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  
 
After the above development has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  
 
3.  The RO/AMC should then readjudicate the Veteran's claim of entitlement to service connection for malformations of the toes.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must provide notice of all relevant action taken on the claim for benefits since the issuance of the August 2008 Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


